Exhibit 10.26 Loan Agreement (Translation) Party A：Qufu Natural Green Engineering Co., Ltd. Party B：Shandong Anda Bio-Tech Co., Ltd. WHEREAS, Party B applied for a loan from Party A and both parties negotiated the terms in good faith; NOW, therefore, both parties have agreed to enter this loan agreement under the terms and conditions as follows: 1. Party A will loan RMB 20,000,000 (twenty million) to Party B as working capital. 2. Term: from December 19, 2011 to December 18, 2012. The principal is due in full amount on expiration date. 3. On expiration date, Party B shall fully pay back the loan in one payment. If further cash or loan is needed, both parties shall sign a new loan agreement, and Party A decides at its own discretion a potential increase or decrease of the credit line available to Party B. 4. This loan provided through this agreement shall only be used as working capital. Otherwise, Party A has the right to collect the loan before expiration and charge Party B with 2% of the loan amount for penalty. 5. If Party B fails to pay the dues of the loan on expiration date, Party B is willing to compensate Party A with the assets owned by Party B and be responsible for all the expenses related to the exercise of creditor’s rights by Party A. Party A: Qufu Natural Green Engineering Co., Ltd. Signature:/s/ Chengxiang Yan (Corporate seal) Party B: Shandong Anda Bio-Tech Co., Ltd. Signature: /s/ Ansheng Zhang December 16, 2011
